DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 1/11/2021, the following has occurred: Claim 8 and 20 have been amended; Claims 28 – 30 have been added.
Claims 1 – 7 have been previously canceled.
Claims 8 – 30 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 8 – 19 and 30), machine (claims 20 – 29), which recite steps of
receiving a three-dimensional model of a patient's teeth acquired through scanning of the patient's teeth;

determining, by a risk processing program module, a probability of risks for undesirable outcomes within the first cluster;
determining, by the risk processing program module, a probability of risks for undesirable outcomes within the second cluster;
comparing the probability of risks for undesirable outcomes within the first cluster and the second cluster to identify factors that contribute to the different risks and different patient outcomes; and
providing feedback for orthodontic treatment of the patient's teeth based on the identified factors and the three-dimensional model of the patient's teeth acquired through scanning of the patient's teeth, wherein the feedback comprises a visual comparison of the three-dimensional model of the patient's teeth with a reference three-dimensional model.
These steps of claims 8 and 20, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, clustering, modeling, and comparing in the context of this claim encompasses a mental process of the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of claims 8 and 20, as drafted, under the broadest reasonable interpretation, includes mathematical concepts.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 9 – 19 and 21 – 27, reciting particular aspects of how clustering may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of clustering, modeling, and comparing amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification figure 11 and page 34, lines 5 - 27, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of clustering amounts to mere data gathering, recitation of providing  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9 – 19 and 21 – 27, additional limitations which amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 8 and 20; providing, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); clustering, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9 - 19 and 21 - 27, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii);. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: processing module in claim 20.
Because this claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 20 include

determining, by the risk processing program module, a probability of risks for undesirable outcomes within the second cluster;
comparing the probability of risks for undesirable outcomes within the first cluster and the second cluster to identify factors that contribute to the different risks and different patient outcomes; and
This is a written description rejection.  The required algorithms are not disclosed.
Regarding “risks for undesirable outcomes.” The Specification states on page 20, line 11, 12 “Further, within each cluster, the system models risk for special undesirable outcomes ( 44).”  The Specification also states on page 20, lines 23,24 “Additionally, within each step 52 cluster, the system models risk for undesirable outcomes (56).”
The modeling for undesirable outcomes is not disclosed.  The Examiner notes that this “model” is different from that of modeling teeth.
Regarding the comparing step, the Specification does not disclose anything regarding how the comparing ... risks for undesirable outcomes … to identify… is found.  There is no detail describing this feature.

The Examiner notes that the Specification on page 84 begins, “The data processing aspects of the invention can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them.” Therefore, “program” does not denote structure.
Response to Arguments
Applicant’s arguments, see Priority and Claim Rejections - 35 USC§ 103, filed 1/11/2021, with respect to claims 8 – 27 have been fully considered and are persuasive.  The 35 USC§ 103 rejection of claims 8 – 27 has been withdrawn. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 101
The Applicant states, “First, the amended claims do not recite mathematical concepts, such as mathematical relationships, mathematical formulas or equations, mathematical calculations.” This was not used as a basis for rejection and is therefore a moot point.
The Applicant states, “Specifically, non-limiting examples, claims 15 and 27 describe fabrication of "aligners based on the approved treatment plan" while claims 14 and 26 describe the generation of a treatment plan and providing it to a dental professional for review - neither of which may practically be performed in the mind.” However, the process of fabrication is more than a statement of “fabricating aligners based on the approved treatment plan.” This appears to either an apply it statement or a statement of intent. 
The Applicant describes the invention on page 4 as:
SUMMARY OF THE INVENTION
In one embodiment, method and system including receiving one or more parameters associated with an orthodontic condition, receiving a treatment goal information associated with the orthodontic condition, and providing a predefined template associated with the received treatment goal information, wherein the predefined template includes at least one orthodontic condition related information. are provided.
The invention, as described, is directed toward creation of a treatment plan and not toward creation of a product.
The Applicant states, “Moreover, to the extent that the claims may be possibly read as a process that may be reasonably done in the human mind, they are drawn to the practical 

The Applicant states, “

The Applicant states, “

The Applicant states, “


Claim Rejections - 35 USC § 112
The Applicant states, “For example, the specification clearly describes a system that models the risk for undesirable outcomes. See, e.g., application as filed at FIG. 2B ( element model of aligner considers whether motions are orthodontically acceptable or not best solution) and FIG. 6 (model includes whether, e.g., impossible movements required); see also id, 20:20-30 (models whether there are discrepancies between intended and actual positions; also "models risk for undesirable outcomes").  The Examiner notes that the cited portions of the specification are not related to finding the risk.  As stated on page 20, “Further, within each cluster, the system models risk for special undesirable outcomes (44).” The absence of detail is why the written description rejection exists and it is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626